Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: (1) Whether the admission in evidence against defendants by the Trial Judge of intercepted telephone conversations obtained by wire tapping violated any rights had by defendants under so much of clause 2 of article VI of the Constitution of the United States as provides that the laws of the United States shall be the supreme law of the land, and whether the convictions so obtained violated defendants’ rights to due process of law and the equal protection of the laws under the Fourteenth Amendment of the Constitution of the United States; (2) whether the denial of the application during trial by all three defendants that defendants Dinan and Bricker be represented from that point on by an attorney other than the attorney who had until then represented all three defendants, upon the ground that there might be a conflict of interest between defendants, deprived all three defendants of counsel of their own choosing, and effective representation by counsel, and violated their rights to due process of law and equal protection of the laws under the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that no rights of defendants under clause 2 of article VI of the Constitution of the United States or the Fourteenth Amendment of the Constitution had been violated or denied. [See 11 N Y 2d 350.]